MEMORANDUM OPINION
                                          No. 04-10-00792-CV

                                 Willie MAZON and Deborah Mazon,
                                           Appellants

                                                    v.

                              HOMEQ SERVICING CORPORATION,
                                         Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 358,991
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 1, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellants’ notice of appeal states their intention to appeal the trial court’s order signed

on October 15, 2010, denying appellants’ motion for default judgment. Because the trial court’s

order did not dispose of all pending claims and, therefore, was not final and appealable, this

court ordered appellants to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellants’ response asserts that the trial court initially entered a final default

judgment on August 9, 2010; therefore, the trial court’s October 15, 2010 order was signed
                                                                                 04-10-00792-CV


outside its plenary power and was void. The trial court’s August 9, 2010 order; however, did not

address the damages issue in the underlying cause. Because the order did not dispose of the

damages issue, it was not a final order. See In re Burlington Coat Factory Warehouse of

McAllen, Inc., 167 S.W.3d 827, 830-31 (Tex. 2005); Houston Health Clubs, Inc. v. First Court of

Appeals, 722 S.W.2d 692, 693 (Tex. 1986); see also TEX. R. CIV. P. 241, 243 (providing for final

default judgment to be rendered after damages are assessed). Because the trial court in the

underlying cause has not signed a final, appealable order, this appeal is dismissed for lack of

jurisdiction.

                                                PER CURIAM




                                              -2-